



COURT OF APPEAL FOR ONTARIO

CITATION:

Zhang v. Hua Hai
    Li Steel Pipe Co. Ltd., 2013 ONCA 103

DATE: 20130219

DOCKET: C55865

Armstrong, Blair and Pepall JJ.A.

BETWEEN

Zheng Zhang

Plaintiff (Respondent)

and

Hua Hai
    Li Steel Pipe Co. Ltd., Renjie Zhang, Ruqiu Zhang, Jiaming
    Zhang and Yumin Yang

Defendants (Appellants)

Edward F. Hung, for the appellants

Christopher P. Goldson, for the respondent

Heard: February 1, 2013

On appeal from the order of Justice S. M. Stevenson of
    the Superior Court of Justice, dated July 26, 2012.

ENDORSEMENT

[1]

This is an appeal from the order of Justice S.M. Stevenson dated July
    26, 2012, which dismissed the motion of the personal defendants challenging the
    jurisdiction of the court to try this action.

[2]

At the time that the action was commenced, the plaintiff (respondent)
    resided in Ontario.  The personal defendants (the appellants) reside in Ontario
    and were served in Ontario with the statement of claim.  They still reside
    here.

[3]

The motion judge held that the court had jurisdiction over this case in
    accordance with the reasoning of the Supreme Court in
Club Resorts Ltd. v.
    Van Breda
, 2012 SCC 17.  She also concluded that the proper forum was
    Ontario.

[4]

The appellants submit that the case concerns the entitlement to the
    assets of the corporate defendant, a Chinese company, that carried on business
    in China and accordingly only the Chinese courts have jurisdiction to try this
    case.

[5]

In our view, the appeal should be dismissed but for reasons different
    from those given by the motion judge.

[6]

This is not a jurisdictional case.  The respondents live and were served
    in Ontario and the Ontario courts accordingly have jurisdiction.  It is also
    significant that before the respondents brought the motion challenging the
    jurisdiction of the court, the appellants filed a statement of defence and took
    other steps in connection with the action.  Even if the appellants had not been
    served within Ontario, they have attorned to the jurisdiction.

[7]

The
forum non conveniens
issue is not relevant.

[8]

We see no merit in this appeal and it is therefore dismissed.

[9]

Given the basis upon which we have disposed of this appeal we make no
    order as to costs.

Robert P. Armstrong J.A.

R.A. Blair J.A.

S.E. Pepall J.A.


